DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie(US9511799).
Regarding claim 1, Lavoie teaches A trailer sideswipe avoidance system for a vehicle towing a trailer, comprising:
a sensor system configured to detect objects in an operating environment of the vehicle(col 3, lines 45-50 disclosing proximity sensor to detect objects in the surrounding of the vehicle); and
(col 23 lines 21 -col 24 line 3 discloses determining if the determining the proximity of the object and in the perimeter of the trailer and if the path needs to be altered for limiting a potential collision with the object. Altering the path may comprise of stopping or slowing down the vehicle which is interpreted as executing a sideswipe avoidance measure based on the determination that the object is in the travel path of the towed trailer).

Regarding claim 3, Lavoie teaches The trailer sideswipe avoidance system of claim 1, wherein the sideswipe avoidance measure comprises executing a warning signal via a vehicle alert system(col 17 lines 46-60 disclosing the steering input issuing a warning when the trailer backup assist “trailer sideswipe avoidance system” detects collision with an object, this is interpreted as the sideswipe avoidance measure comprises executing a warning signal via a vehicle alert system).

(col 23 lines 20-35 disclosing the trailer backup assist system “trailer sideswipe avoidance system” slowing to avoid a collision with an object, this is interpreted as the sideswipe avoidance measure comprises reducing the speed of the vehicle.

Regarding claim 5, Lavoie teaches The trailer sideswipe avoidance system of claim 1, wherein the sideswipe avoidance measure comprises reducing a steering angle of the vehicle such that the dynamic turning radius of the vehicle increases (col 23 lines 20-67 disclosing limiting the steering angle as a control strategy to avoid collision with an object, it is understood that the dynamic turning radius is increased when the steering angle of the vehicle is reduced).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable by Lavoie(US9511799) in view of Dunoyer(GB2512317).

Dunoyer teaches wherein the sideswipe avoidance measure comprises reducing manual steering torque assist supplied by a power assist steering system(page 11 line 31- page 12 line 5 disclosing in the event of detection of a collision possibility reducing the amount of torque assist, which is interpreted as the sideswipe avoidance measure comprises reducing manual steering assist torque supplied by a power assist steering system, providing an opposite torque is interpreted as reducing the torque assist).
Lavoie and Dunoyer are analogous art because they are in the same field of endeavor, reducing steer assist to avoid a collision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie to incorporate the teaching of Dunoyer of wherein the sideswipe avoidance measure comprises reducing manual steering torque assist supplied by a power assist steering system in order to avoid a collision with an obstacle.

Claims 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Lavoie(US9511799) in view of Nagata(US20200331469).

Regarding claim 6, Lavoie teaches The trailer sideswipe avoidance system of claim 1, wherein the controller is configured to determine sideswiping of the object with (page 11 line 31- page 12 line 5 disclosing in the event of detection of a collision possibility of the trailer with an object in the proximity). 
Lavoie does not teach wherein the controller is further configured to determine a time until sideswiping of the object with the towed trailer.
Nagata teaches wherein the controller is further configured to determine a time until sideswiping of the object with the towed trailer([0039] disclosing determining a time for the collision with an object, i.e. time until sideswiping of the object).
Lavoie and Nagata are analogous art because they are in the same field of endeavor, determining time to a collision with an object and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie to incorporate the teaching of Nagata of wherein the controller is further configured to determine a time until sideswiping of the object with the towed trailer in order to determine a control action to avoid the collision before the time of collision.

Regarding claim 7, Lavoie as modified by Nagata teaches The trailer sideswipe avoidance system of claim 6. The combination further discloses wherein the controller is further configured to prompt one or more vehicle systems to execute the sideswipe avoidance measure when the time until sideswiping is less than a predetermined threshold time value ([0084] disclosing executing one or more vehicle systems “alarm, deceleration assistance”, i.e. sideswiping avoidance measure, when the TTC threshold value is equal or less than a predetermined threshold value to collision. This is interpreted as executing the sideswiping avoidance measure when the time until sideswiping is less than a predetermined threshold time value).
Lavoie as modified by Nagata and Nagata are analogous art because they are in the same field of endeavor, determining time to a collision with an object and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Nagata to incorporate the teaching of Nagata of wherein the controller is further configured to determine a time until sideswiping of the object with the towed trailer in order to determine a control action to avoid the collision before the time of collision.

Regarding claim 8, Nagata as modified by Nagata teaches The trailer sideswipe avoidance system of claim 6, wherein the controller is further configured to prompt one or more vehicle systems to execute a first sideswipe avoidance measure when the time until sideswiping is less than a first predetermined threshold time value ([0084] disclosing executing one or more vehicle systems “alarm”, i.e. sideswiping avoidance measure, when the TTCp-alm threshold value is equal or less than a predetermined threshold value to collision. This is interpreted as executing the sideswiping avoidance measure when the time until sideswiping is less than a predetermined threshold time value).
[0084]disclosing executing one or more vehicle systems “deceleration assistance”, i.e. Second sideswiping avoidance measure, when the TTCp-pba threshold value is less than a threshold value to collision. TTCp-alm> TTCp-pba which is interpreted as the first predetermined threshold time value is greater than the second predetermined threshold time value).
Lavoie as modified by Nagata and Nagata are analogous art because they are in the same field of endeavor, determining time to a collision with an object and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Nagata to incorporate the teaching of Nagata of and prompt one or more vehicle systems to execute a second sideswipe avoidance measure when the time until sideswiping is less than a second predetermined threshold time value, wherein the first predetermined threshold time value is greater than the second predetermined threshold time value in order to determine a control action to avoid the collision before the time of collision.

Regarding claim 9, Lavoie teaches A trailer sideswipe avoidance system for a vehicle towing a trailer, comprising:
(col 3, lines 45-50 disclosing proximity sensor to detect objects in the surrounding of the vehicle); and
a controller configured to process information received from the sensor system to determine whether an object detected in the operating environment of the vehicle is in a travel path of the towed trailer (col 23 lines 21 -col 24 line 3 discloses determining if the determining the proximity of the object and in the perimeter of the trailer and if the path needs to be altered for limiting a potential collision with the object).
Prompt one or more vehicle systems to execute a sideswipe avoidance measure (Altering the path may comprise of stopping or slowing down the vehicle which is interpreted as executing a sideswipe avoidance measure based on the determination that the object is in the travel path of the towed trailer).
 Lavoie does not teach determine a time until sideswiping of the object with the towed trailer; Compare the time until sideswiping with a threshold time value; execute the sideswipe avoidance measure when the time until sideswiping is less than a predetermined threshold time value.
Nagata teaches determine a time until sideswiping of the object with the towed trailer ([0039] disclosing determining a time for the collision with an object, i.e. time until sideswiping of the object);
Compare the time until sideswiping with a threshold time value ([0084] disclosing executing one or more vehicle systems “alarm”, i.e. sideswiping avoidance measure, when the TTCp-alm threshold value is equal or less than a predetermined threshold value to collision. This is interpreted as executing the sideswiping avoidance measure when the time until sideswiping is less than a predetermined threshold time value);
execute the sideswipe avoidance measure when the time until sideswiping is less than a predetermined threshold time value ([0084] disclosing executing one or more vehicle systems “alarm, deceleration assistance”, i.e. sideswiping avoidance measure, when the TTC threshold value is equal or less than a predetermined threshold value to collision. This is interpreted as executing the sideswiping avoidance measure when the time until sideswiping is less than a predetermined threshold time value).
Lavoie and Nagata are analogous art because they are in the same field of endeavor, determining time to a collision with an object and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie to incorporate the teaching of Nagata of determine a time until sideswiping of the object with the towed trailer, Compare the time until sideswiping with a threshold time value, execute the sideswipe avoidance measure when the time until sideswiping is less than a predetermined threshold time value in order to determine a control action to avoid the collision before the time of collision.

Regarding claim 11, Lavoie as modified by Nagata teaches The trailer sideswipe avoidance system of claim 9, wherein the sideswipe avoidance measure comprises (Lavoie col 17 lines 46-60 disclosing the steering input issuing a warning when the trailer backup assist “trailer sideswipe avoidance system” detects collision with an object, this is interpreted as the sideswipe avoidance measure comprises executing a warning signal via a vehicle alert system).

Regarding claim 12, Lavoie as modified by Nagata teaches The trailer sideswipe avoidance system of claim 9, wherein the sideswipe avoidance measure comprises reducing the speed of the vehicle(Lavoie col 23 lines 20-35 disclosing the trailer backup assist system “trailer sideswipe avoidance system” slowing to avoid a collision with an object, this is interpreted as the sideswipe avoidance measure comprises reducing the speed of the vehicle.

Regarding claim 13, Lavoie as modified by Nagata teaches The trailer sideswipe avoidance system of claim 9, wherein the sideswipe avoidance measure comprises reducing a steering angle of the vehicle such that the dynamic turning radius of the vehicle increases(Lavoie col 23 lines 20-67 disclosing limiting the steering angle as a control strategy to avoid collision with an object, it is understood that the dynamic turning radius is increased when the steering angle of the vehicle is reduced).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Lavoie(US9511799) in view of Nagata(US20200331469) and Dunoyer(GB2512317).
Regarding claim 10, Lavoie as modified by Nagata teaches The trailer sideswipe avoidance system of claim 9, Lavoie as modified by Nagata does not teach wherein the sideswipe avoidance measure comprises reducing manual steering torque assist supplied by a power assist steering system.
Dunoyer teaches wherein the sideswipe avoidance measure comprises reducing manual steering torque assist supplied by a power assist steering system(page 11 line 31- page 12 line 5 disclosing in the event of detection of a collision possibility reducing the amount of torque assist, which is interpreted as the sideswipe avoidance measure comprises reducing manual steering assist torque supplied by a power assist steering system, providing an opposite torque is interpreted as reducing the torque assist).
Lavoie as modified by Nagata and Dunoyer are analogous art because they are in the same field of endeavor, reducing steer assist to avoid a collision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Nagata to incorporate the teaching of Dunoyer of wherein the sideswipe avoidance measure comprises reducing manual steering torque assist supplied by a power assist steering system in order to avoid a collision with an obstacle.

Claims 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Lavoie(US9511799) in view of Horikome (JP2019012345) and Lee(US20170247054).
Regarding claim 14, Lavoie teaches A method for operating a trailer sideswipe avoidance system, comprising the steps of:
Turning a vehicle towing a trailer (col 23 lines 1-20 discloses steering a vehicle towing a trailer to a desired path which is understood to mean turning the vehicle);
Detecting an object with a sensor system of the vehicle (col 23 lines 21 -col 24 line 3 discloses determining if the determining the proximity of the object and in the perimeter of the trailer and if the path needs to be altered for limiting a potential collision with the object);
Executing a sideswipe avoidance measure(col 23 lines 21 -col 24 line 3 discloses determining if the determining the proximity of the object and in the perimeter of the trailer and if the path needs to be altered for limiting a potential collision with the object. Altering the path may comprise of stopping or slowing down the vehicle which is interpreted as executing a sideswipe avoidance measure based on the determination that the object is in the travel path of the towed trailer);
Lavoie does not teach Determining a dynamic trailer turning radius and a trailer turn center; Determining a distance from the trailer turn center to the object; Determining whether an inner trailer boundary line intersects a virtual circle having a center point at the trailer turn center and a radius equal to the distance from the trailer 
Lee teaches Determining a dynamic trailer turning radius and a trailer turn center([0023] and Fig 2 disclosing obtaining the turning radius at different points of the trailer “boundary”, it is interpreted that a trailer turn center is determined in order to determine a trailer turn radius);
Lavoie and Lee are analogous art because they are in the same field of endeavor, vehicle collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie to incorporate the teaching of Lee of Determining a dynamic trailer turning radius and a trailer turn center in order to avoid hitting an object or crossing lane boundaries while turning a vehicle with a trailer.

Horikome teaches Determining a distance from the trailer turn center to the object([Fig 4 and [0026] disclosing determining the distance to reach the object from the turn center);
Determining whether an inner trailer boundary line intersects a virtual circle having a center point at the trailer turn center and a radius equal to the distance from the trailer turn center and a radius equal to the distance from the trailer to turn center to the object([0020] disclosing calculating a turning radius for each vertex “vehicle boundary lines” on both sides of the vehicle, each boundary can be an inner or outer boundary based on the vehicle turning left or right. [0026] disclosing determining the distance to reach the object from the turn center, this is interpreted to mean determining the radius from the turn center to the object. [0030] and [0036] disclosing determining if collision will happen when there is an intersection between the apex “boundary line” and an obstacle which is interpreted to mean an intersection between a virtual circle with the radius equal to the distance from an object and the boundary line);
 based on the inner trailer boundary line intersecting the virtual circle ([0036] disclosing determining if collision will happen when there is an intersection between the apex “boundary line” and an obstacle).
Lavoie and Horikome are analogous art because they are in the same field of endeavor, vehicle collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie to incorporate the teaching of Horikome of Determining a dynamic trailer turning radius and a trailer turn center; Determining a distance from the trailer turn center to the object; Determining whether an inner trailer boundary line intersects a virtual circle having a center point at the trailer turn center and a radius equal to the distance from the trailer turn center and a radius equal to the distance from the trailer to turn center to the object; based on the inner trailer boundary line intersecting the virtual circle in order to avoid a collision with an obstacle while the vehicle is turning.

Regarding claim 15, Lavoie as modified by Horikome and Lee teaches the method of claim 14. Lavoie as modified by Horikome and Lee further discloses wherein the inner trailer boundary line extends between a first point and a second point, the first ([0023] and Fig 2 disclosing obtaining the turning radius at different points of the trailer “boundary”. The points include a point at the rear of the trailer which is proximate to an intersection between an inner side of the trailer and a line running along the axis of a trailer axle, and a second point at the other end of the trailer which is generally a wheelbase length apart from the first point. As shown in figure 2, the boundary is on the inner side of the trailer corresponding with the turning direction of the vehicle).
Lavoie as modified by Horikome and Lee are analogous art because they are in the same field of endeavor, vehicle collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Horikome and Lee to incorporate the teaching of Lee of wherein the inner trailer boundary line extends between a first point and a second point, the first point is located proximate to an intersection between an inner side of the trailer and a line running along the axis of a trailer axle, and a second point is displaced from the first point a distance generally equal to the length of the trailer wheel base in the trailer forward direction substantially parallel to a longitudinal centerline of the trailer, wherein the inner side of the trailer corresponds with in order to avoid hitting an object or crossing lane boundaries while turning a vehicle with a trailer.

Regarding claim 16, Lavoie as modified by Horikome and Lee teaches the method of claim 15. Lavoie as modified by Horikome and Lee further discloses further comprising the step of determining a time until sideswiping based on a speed of the trailer, the dynamic trailer turning radius, and the angle between a line extending from the trailer turn center to the object and a line extending from the trailer turn center to an intersection point of the inner trailer boundary line and the virtual circle(Horikome [0026] disclosing calculating the time to reach “time until sideswiping” based on the trailer radius, a first angle and a second angle which as shown in figure 3 includes an angle theta extending from the turn center to the object, and the second angle is between a line extending between the virtual circle and trailer inner boundary as shown in figure 3. [0038] discloses vehicle speed is incorporated in the calculation of the time to reach “time to sideswiping”).
Lavoie as modified by Horikome and Lee are analogous art because they are in the same field of endeavor, vehicle collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Horikome and Lee to incorporate the teaching of Horikome further comprising the step of determining a time until sideswiping based on a speed of the trailer, the dynamic trailer turning radius, and the angle between a line extending from the trailer turn center to the object and a line extending from the trailer turn center to an intersection point of the inner trailer boundary in order to control the vehicle to avoid the object before the time the vehicle is expected to collide with the object.


Regarding claim 18, Lavoie as modified by Horikome and Lee teaches the method of claim 14, wherein the step of executing a sideswipe avoidance measure comprises, executing a warning signal via a vehicle alert system (Lavoie col 17 lines 46-60 disclosing the steering input issuing a warning when the trailer backup assist “trailer sideswipe avoidance system” detects collision with an object, this is interpreted as the sideswipe avoidance measure comprises executing a warning signal via a vehicle alert system).

Regarding claim 19, Lavoie as modified by Horikome and Lee teaches the method of claim 14, wherein the step of executing a sideswipe avoidance measure comprises: reducing a steering angle of the vehicle (Lavoie col 23 lines 20-67 disclosing limiting the steering angle as a control strategy to avoid collision with an object, it is understood that the dynamic turning radius is increased when the steering angle of the vehicle is reduced).
Horikome teaches such that the inner trailer boundary line no longer intersects the virtual circle([0030] disclosing determining if collision will happen when there is an intersection between the apex “boundary line” and an obstacle which is interpreted to mean an intersection between a virtual circle with the radius equal to the distance from an object and the boundary line. [0033] disclosing controlling the vehicle to avoid a collision which is interpreted to mean the inner trailer boundary line no longer intersects with the virtual circle). 
Lavoie as modified by Horikome and Horikome are analogous art because they are in the same field of endeavor, vehicle collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Horikome to incorporate the teaching of Horikome of such that the inner trailer boundary line no longer intersects the virtual circle in order to avoid a collision with an obstacle while the vehicle is turning.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Lavoie(US9511799) in view of Horikome (JP2019012345) and Lee(US20170247054) and Nagata(US20200331469).

Regarding claim 17, Lavoie as modified by Horikome and Lee teaches The method of claim 16, Lavoie as modified by Horikome and Lee does not teach further comprising the steps of: comparing the time until sideswiping with a predetermined threshold time value and executing the sideswipe avoidance measure when the time until sideswiping is less than the predetermined threshold time value.
 ([0084] disclosing executing one or more vehicle systems “alarm”, i.e. sideswiping avoidance measure, when the TTCp-alm threshold value is equal or less than a predetermined threshold value to collision. This is interpreted as executing the sideswiping avoidance measure when the time until sideswiping is less than a predetermined threshold time value);

and executing the sideswipe avoidance measure when the time until sideswiping is less than the predetermined threshold time value ([0084] disclosing executing one or more vehicle systems “alarm, deceleration assistance”, i.e. sideswiping avoidance measure, when the TTC threshold value is equal or less than a predetermined threshold value to collision. This is interpreted as executing the sideswiping avoidance measure when the time until sideswiping is less than a predetermined threshold time value).
Lavoie as modified by Horikome and Lee and Nagata are analogous art because they are in the same field of endeavor, determining time to a collision with an object and avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by  Horikome and Lee to incorporate the teaching of Nagata of comparing the time until sideswiping with a predetermined threshold time value and executing the sideswipe avoidance measure when the time until sideswiping is less than the in order to determine a control action to avoid the collision before the time of collision.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Lavoie(US9511799) in view of Horikome (JP2019012345) and Lee(US20170247054) and Dunoyer(GB2512317).
Regarding claim 20, Lavoie as modified by Horikome and Lee teaches the method of claim 14, wherein the step of executing a sideswipe avoidance measure comprises.
Lavoie as modified by Horikome does not teach reducing manual steering torque assist supplied by a power assist steering system.
Dunoyer teaches reducing manual steering torque assist supplied by a power assist steering system (page 11 line 31- page 12 line 5 disclosing in the event of detection of a collision possibility reducing the amount of torque assist, which is interpreted as the sideswipe avoidance measure comprises reducing manual steering assist torque supplied by a power assist steering system, providing an opposite torque is interpreted as reducing the torque assist).
Lavoie as modified by Horikome and Lee and Dunoyer are analogous art because they are in the same field of endeavor, reducing steer assist to avoid a collision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lavoie as modified by Horikome and Lee to incorporate the teaching of Dunoyer of wherein the sideswipe avoidance measure comprises reducing manual steering torque assist in order to avoid a collision with an obstacle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200331527 disclosing a trailer collision avoidance system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664